Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 06/10/2022 for application number 16/763,609. Claims 1-4, 6, 8, 10, 11, 13, 15-17, and 22 have been amended. Claims 5, 7, 12, and 14 were previously cancelled. Claims 1-4, 6, 8-11, 13, and 15-24 are pending.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 should read: “The method of claim 8, wherein the reference CORESET is determined based on one or more of the slot, a slot number, a configured CORESET monitored in the slot, and a CORESET time location with respect to the PDSCH. “
Appropriate correction/s is/are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 6, 8-11, 13, and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20190141691 A1; hereinafter “Kwon”) in view of Yi (US 20200067676 A1), in view of 3GPP R1-1718238 (Huawei, HiSilicon, 3GPP TSG RAN WG1 Meeting 90bis, Prague, Czech Republic, 9-13 October 2017; hereinafter “NPL1”), and further in view of 3GPP R1-1717612 (Samsung, 3GPP TSG RAN WG1 Meeting #90bis, Prague, Czech, 9th - 13th October 2017; hereinafter “NPL2”).

Regarding claim 1, Kwon discloses a wireless transmit/receive unit (WTRU) comprising: 
a transceiver (Fig. 10A: Transceiver 1002) configured to receive at least one physical downlink control channel (PDCCH) transmission in a slot via one of the CORESETS, the PDCCH transmission comprising downlink control information (DCI), the DCI comprising scheduling information for a data transmission received via a physical downlink shared channel (PDSCH) transmission ([0132] FIG. 6A illustrates a flow diagram of example operations 600 occurring in a UE (= a WTRU) participating in a beam failure detection, a beam failure recovery, and a decoding of a frame on a PDCCH; [0159] FIG. 6B illustrates a flow diagram of example operations 615 occurring in a UE (= a WTRU) participating in a beam failure detection, a beam failure recovery, and a decoding of a frame, where a TCI field is or is not included in a DCI that schedules a PDSCH; [0074] The QCL configuration for PDCCH (containing a DCI) contains the information that provides a reference to a TCI state, with [0075] Alternate 1: the QCL configuration or representation thereof is on a per CORESET basis, with the UE applying the QCL assumption to the associated CORESET monitoring occasions.); and
a processor (Fig. 10A: processing unit 1000) configured to: 
determine that the data transmission is to be received using a QCL configuration associated with a reference CORESET based on a scheduling offset associated with the data transmission received via the PDSCH transmission being less than a threshold ([0074] The QCL configuration for PDCCH contains the information that provides a reference to a TCI state, with [0075] Alternate 1: the QCL configuration or representation thereof is on a per CORESET basis, with the UE applying the QCL assumption to the associated CORESET monitoring occasions; [0088] In the situation when at least spatial QCL is configured or conveyed, higher layer UE-specific configuration of whether or not the TCI field is present in downlink-related DCI is supported. [0093] If the scheduling offset is less than a threshold K, PDSCH uses a pre-configured, pre-defined, or rule-based spatial assumption…The threshold K may be based on UE capability only if multiple candidate values of K are supported; the pre-configured, pre-defined, or rule-based spatial assumption may be associated with a reference CORESET). 
But Kwon does not disclose that the processor is configured to determine that a first beam is associated with a first control resource set (CORESET) and that a second beam is associated with a second CORESET, and determine that the first CORESET is the reference CORESET based on the slot, wherein the transceiver is further configured to receive the data transmission via the PDSCH transmission using the first beam associated with the first CORESET. 
However, in the same field of endeavor, Yi discloses slot based CORESET configuration for a  plurality of configured CORESETs ([0130] (1) Based on a search space configuration and/or control resource set (CORESET) configuration, the UE may know whether it is the slot based scheduling or the mini-slot based scheduling…, the UE may be indicated with a slot granularity or a mini-slot granularity through scheduling DCI; [0253] In the case that the slot base scheduling is supported in a normal subframe, different CORESET starting positions may be configured for each slot, and the starting point of the data may be dynamically indicated.). A skilled artisan would have been able to apply this teaching to determine that the first CORESET is the reference CORESET based on the slot.
Furthermore, in the same field of endeavor, NPL1 discloses a base station configuring a plurality of beams, each corresponding to a reference signal, for downlink transmissions (Sec. 2.1.1: Alternatively, as in Figure 1, gNB would select a subset of Tx beams for further beam management and downlink data/control transmission. Each Tx beam can correspond to a DL RS (reference signal) index (e.g., CRI, SSB index). The gNB would signal to the UE, the association of the selected DL RS indices to TCI states.). 
Still further, in the same filed of endeavor, NPL2 discloses a method performed by a UE, the method comprising: determining that a first beam is associated with a first control resource set (CORESET) and that a second beam is associated with a second CORESET, receiving a DCI in a slot via one of the CORESETS, the DCI comprising scheduling information for a data transmission to be received via a physical downlink shared channel (PDSCH) transmission; and receiving the data transmission via the PDSCH transmission using a first beam associated with a first CORESET based on a scheduling offset (Sec. 4 and Fig. 1: The DCI (carried on a PDCCH) in slot m (received on a second CORESET) for UE B schedules PDSCH transmission in slot m+l (to be received on a first CORESET). The UE B can finish DCI decoding and obtain the Rx beam information before the starting time of scheduled PDSCH at slot m+l; Sec. 4 and Fig. 2:  When the DCI and its corresponding scheduled PDSCH are at two different slot, the DCI indicates dynamically the spatial QCL assumption (indicating beam) for the corresponding PDSCH scheduled by the same DCI… A DCI at slot n (received using a second beam on a second CORESET) schedules a PDSCH at slot m (to be received using a first beam on a first CORESET). The DCI at slot n indicates the spatial QCL assumption (= first beam) for the PDSCH allocated at slot m.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the WTRU of Kwon, based on the above teaching from Yi, NPL1, and NPL2 to derive “the processor is configured to determine that a first beam is associated with a first control resource set (CORESET) and that a second beam is associated with a second CORESET, and determine that the first CORESET is the reference CORESET based on the slot, wherein the transceiver is further configured to receive the data transmission via the PDSCH transmission using the first beam associated with the first CORESET”, and thus obtain the limitations of claim 1. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to identify a slot for data transmission on the PDSCH.

Regarding claim 2, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 1 as set forth, and NPL2 further discloses configuring enough time gap between scheduling DCI and the corresponding scheduled PDSCH so that the UE can finish DCI decoding (Sec. 3: The gNB can configure enough time gap between scheduling DCI and the corresponding scheduled PDSCH so that the UE can finish DCI decoding and obtain the TCI and spatial QCL information before the starting symbol of scheduled PDSCH; Sec. 4: The spatial QCL assumption indicated in one DCI sent at slot n will be used by the UE to receive all the scheduled PDSCH starting from slot n+m (m should be ≥ 0) until a new DCI with beam indication is received.).  A skilled artisan would have been able to apply this teaching to derive wherein the first beam of the reference CORESET is determined based on a CORESET time location with respect to the data transmission on the PDSCH: wherein the CORESET time location with respect to the data transmission on the PDSCH is a latest time location with the plurality of configured CORESETs.

Regarding claim 3, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 1 as set forth, and NPL2 further discloses wherein, the second beam is used for reception of the DCI on the PDCCH and the first beam is used for the plurality of data transmissions on the plurality of PDSCHs, when a plurality of data transmissions are scheduled for a plurality of PDSCHs (Sec. 2: The beam indication to a UE-specific PDSCH is signaled through a DCI; Sec. 3: The gNB can configure enough time gap between scheduling DCI and the corresponding scheduled PDSCH so that the UE can finish DCI decoding and obtain the TCI and spatial QCL information before the starting symbol of scheduled PDSCH; Sec. 4 and Fig. 1: The DCI in slot m for UE B schedules PDSCH transmission in slot m+l. The UE B can finish DCI decoding and obtain the Rx beam information before the starting time of scheduled PDSCH at slot m+l; Sec. 4 and Fig. 2: The spatial QCL assumption indicated in one DCI sent at slot n will be used by the UE to receive all the scheduled PDSCH starting from slot n+m (m should be ≥ 0) until a new DCI with beam indication is received; Fig. 1 under sec. 3 indicates a beam (equivalent to a second beam) for DCI transmission in slot m and another beam (equivalent to a first beam) for subsequent PDSCH transmissions starting at slot m+l.). 

Regarding claim 4, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 3 as set forth, and NPL2 further discloses wherein, beams used for reception of the plurality of data transmissions are different, when a plurality of data transmissions utilizing a plurality of PDSCHs are scheduled over a plurality of slots by a DCI (Sec. 2: The beam indication to a UE-specific PDSCH is signaled through a DCI; Sec. 3: The gNB can configure enough time gap between scheduling DCI and the corresponding scheduled PDSCH so that the UE can finish DCI decoding and obtain the TCI and spatial QCL information before the starting symbol of scheduled PDSCH; Sec. 4 and Fig. 2: The spatial QCL assumption indicated in one DCI sent at slot n will be used by the UE to receive all the scheduled PDSCH starting from slot n+m (m should be ≥ 0) until a new DCI with beam indication is received; thus, a new DCI may signal a different beam for each new PDSCH transmission.).

Regarding claim 6, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 1 as set forth, and Yi further discloses virtual IDs assigned to resource sets indicating CORESETs ([0403] in the case that a resource set indicates the CORESET, the CORESET may be configured together with a period and an offset for the purpose of the rate matching resource set; [0410] a set of valid resources may be selected and arranged based on the resource index described above. In addition, a list of the resource sets is generated in the order, and a virtual identifier (ID) may be provided from 0 to N for each resource set.).
Although Kwon, Yi, NPL1, and NPL2 do not explicitly disclose wherein the first beam is determined based on a lowest CORESET identification (ID), this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Yi.

Claims 8-11 and 13 are rejected on the same grounds set forth in the rejection of claims 1-4 and 6, respectively. Claims 8-11 and 13 recite similar features as in claims 1-4 and 6, respectively, from the perspective of a method.

Regarding claim 15, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 8 as set forth, and Yi further discloses wherein the reference CORESET is determined based on one or more of the slot, a slot number, a configured CORESET monitored in the slot, and a CORESET time location with respect to the PDSCH ([0130] (1) Based on a search space configuration and/or control resource set (CORESET) configuration, the UE may know whether it is the slot based scheduling or the mini-slot based scheduling…, the UE may be indicated with a slot granularity or a mini-slot granularity through scheduling DCI; [0253] In the case that the slot base scheduling is supported in a normal subframe, different CORESET starting positions may be configured for each slot, and the starting point of the data may be dynamically indicated.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (reference CORESET determined based on one or more of the slot) which anticipates the genus (MPEP 2131.02).

Regarding claim 16, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein the first beam is quasi co-located with one or more reference signals used for the PDCCH (Sec. 2.1.1: a default beam indication can be considered, with some predefined rules known at both gNB and UE, and without explicit beam indication in DCI or high layer configuration… The other option is that the default beam corresponds to CRI#0, i.e., CRI #0 QCLed with a wide beam used in initial access. Of course CRI#0 or RS (reference signal) QCLed with CRI #0 should be transmitted in advance for the UE determining the Rx beam. Yet another option is that the default PDSCH beam corresponds to the PDCCH beam (a control  channel), it is especially useful for PDSCH which is FDMed with PDCCH…Alternatively, as in Figure 1, gNB would select a subset of Tx beams for further beam management and downlink data/control transmission. Each Tx beam can correspond to a DL RS (reference signal) index (e.g., CRI, SSB index). The gNB would signal to the UE, the association of the selected DL RS indices to TCI states; thus, a first beam that carries PDSCH may be QCLed with a reference signal used for PDCCH).

Regarding claim 17, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 1 as set forth, and NPL2 further discloses wherein the transceiver is further configured to receive the data transmission on the PDSCH using the second beam of the second CORESET when another scheduling offset of the data transmission on the PDSCH is less than another threshold (Sec. 4 and Figure 2: A DCI at slot o schedules a PDSCH at the same slot o (i.e., scheduling offset is zero, or less than another threshold). To buffer the PDSCH part at slot o, the UE can use the one of the following choice for Rx beam: (1) Rx beam configured by some high layer signaling; (2) Rx beam indicated by DCI sent at slot n; or (3) Rx beam to receive the CORESET at slot o; thus the second beam corresponding to the CORESET received in slot o is used for receiving  PDCCH/DCI as well as for receiving PDSCH in the same slot o wherein scheduling offset of the data transmission on the PDSCH is zero (=  less than another threshold). ).

Regarding claim 18, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 1 as set forth, and NPL2 further discloses wherein the reference CORESET is determined based on a slot number (Sec. 4 and Fig. 1: One option is the UE can use the same Rx beam to receive PDSCH as to receive the CORESET…To buffer the PDSCH part at slot 0, the UE can use the one of the following choice for Rx beam: (1) Rx beam configured by some high layer signaling; (2) Rx beam indicated by DCI sent at slot n; or (3) Rx beam to receive the CORESET at slot 0.).

Regarding claim 19, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 1 as set forth, and Yi further discloses slot based CORESET configuration for a plurality of configured CORESETs ([0130] (1) Based on a search space configuration (for monitoring) and/or control resource set (CORESET) configuration, the UE may know whether it is the slot based scheduling or the mini-slot based scheduling.).
Furthermore,  NPL2 discloses wherein a reference CORESET is monitored in a slot (Sec. 4 and Fig. 1: One option is the UE can use the same Rx beam to receive PDSCH as to receive the CORESET…To buffer the PDSCH part at slot 0, the UE can use the one of the following choice for Rx beam: (1) Rx beam configured by some high layer signaling; (2) Rx beam indicated by DCI sent at slot n; or (3) Rx beam to receive the CORESET at slot 0.).
A skilled artisan would have been able to apply these further teachings from Yi and NPL2 to derive wherein the reference CORESET is determined based on one or more configured CORESETs monitored in the slot.

Regarding claim 20, Kwon, Yi, NPL1, and NPL2 disclose the limitations of claim 8 as set forth, and NPL2 further discloses configuring enough time gap between scheduling DCI and the corresponding scheduled PDSCH so that the UE can finish DCI decoding (Sec. 3: The gNB can configure enough time gap between scheduling DCI and the corresponding scheduled PDSCH so that the UE can finish DCI decoding and obtain the TCI and spatial QCL information before the starting symbol of scheduled PDSCH; Sec. 4: The spatial QCL assumption indicated in one DCI sent at slot n will be used by the UE to receive all the scheduled PDSCH starting from slot n+m (m should be ≥ 0) until a new DCI with beam indication is received.).  A skilled artisan would have been able to apply this teaching to derive wherein the reference CORESET is determined based on a CORESET time location with respect to the data transmission on the PDSCH.

Claims 21-24 are rejected on the same grounds set forth in the rejection of claims 16-19, respectively. Claims 21-24 recite similar features as in claims 16-19, respectively, from the perspective of a method.

Response to Arguments
Applicant's arguments have been considered but are moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the citations being used in the current rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Qualcomm (3GPP TSG-RAN WG1 #90bis, Prague, Czechia, 9th – 13th October 2017, R1-1718920) –DCI triggered aperiodic CSI-RS resources including a TCI state index indicating a beam for measurement.
Samsung et al. (3GPP TSG-RAN WG1 #90bis, Prague, Czechia, 9th – 13th October 2017, R1-1719059) – WF on Beam Management.
Lee et al. (US 20180324843 A1) – Determining a CORESET position for PDSCH transmission based on the CORESET position for PBCH transmission.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471